        Case 1:20-cv-01317-DAD-SAB Document 6 Filed 09/18/20 Page 1 of 3



1
2                                    UNITED STATES DISTRICT COURT

3                                  EASTERN DISTRICT OF CALIFORNIA

4
5    RICHARD A. EVANS,                                 )   Case No.: 1:20-cv-01317-SAB (PC)
                                                       )
6                   Plaintiff,                         )
                                                       )   ORDER DIRECTING CLERK OF COURT TO
            v.                                             RANDOMLY ASSIGN A DISTRICT JUDGE TO
7                                                      )   THIS CASE
                                                       )
8    ADEKUNIE SHITTU, et al.,
                                                       )   FINDINGS AND RECOMMENDATIONS
                    Defendants.
                                                       )   RECOMMENDING PLAINTIFF’S MOTION TO
9                                                      )   PROCEED IN FORMA PAUPERIS BE DENIED
                                                       )
10
11          Plaintiff Richard A. Evans is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
12   § 1983.
13          Plaintiff filed the instant action on September 15, 2020, along with a motion to proceed in
14   forma pauperis. (ECF Nos. 1, 2.)
15                                                         I.
16                                                 DISCUSSION
17          The Prison Litigation Reform Act of 1995 (PLRA) was enacted “to curb frivolous prisoner
18   complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011). Pursuant to
19   the PLRA, the in forma pauperis statue was amended to include section 1915(g), a non-merits related
20   screening device which precludes prisoners with three or more “strikes” from proceeding in forma
21   pauperis unless they are under imminent danger of serious physical injury. 28 U.S.C. § 1915(g);
22   Andrews v. Cervantes, 493 F.3d 1047, 1050 (9th Cir. 2007). The statute provides that “[i]n no event
23   shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more prior occasions,
24   while incarcerated or detained in any facility, brought an action or appeal in a court of the United States
25   that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which
26   relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28
27   U.S.C. § 1915(g).
28

                                                           1
        Case 1:20-cv-01317-DAD-SAB Document 6 Filed 09/18/20 Page 2 of 3



1            A review of the actions filed by Plaintiff reveals that he is subject to 28 U.S.C. § 1915(g) and is

2    precluded from proceeding in forma pauperis unless Plaintiff, was, at the time the complaint was filed,

3    under imminent danger of serious physical injury. The Court takes judicial notice of the following cases:

4    (1) Evans v. Cal. Dep’t of Corr. & Rehab., No. 2:17-cv-01891-JAM-KJN (E.D. Cal. 2018) (dismissed for

5    failure to prosecute following a screening order finding that the complaint failed to state a claim); (2) Evans

6    v. Cal. Dep’t of Corr. & Rehab., No. 2:17-cv-01890-WBS-DB (E.D. Cal. 2018) (dismissed for failure to

7    prosecute following a screening order finding that the complaint failed to state a claim); and (3) Evans v.

8    Suisun Police Dep’t, No. 2:17-cv-01889-KJM-CMK (E.D. Cal. 2018) (dismissed in 2018 for failure to state
     a claim). Plaintiff has been informed on previous occasions that he is subject to § 1915(g). See Evans v.
9
     Siebel, et al., No. 1:19-cv-00819-LJO-SAB (E.D. Cal. 2019); Evans v. Sherman, et al., No. 1:19-cv-00818-
10
     LJO-BAM (E.D. Cal. 2019).
11
             The issue now becomes whether Plaintiff has met the imminent danger exception, which requires
12
     Plaintiff to show that he is under (1) imminent danger of (2) serious physical injury and which turns on
13
     the conditions he faced at the time he filed his complaint on September 15, 2020. Andrews, 493 F.3d
14
     at 1053-1056. Conditions which posed imminent danger to Plaintiff at some earlier time are immaterial,
15
     as are any subsequent conditions. Id. at 1053. While the injury is merely procedural rather than a merits-
16
     based review of the claims, the allegations of imminent danger must still be plausible. Id. at 1055.
17
             Here, the Court finds that Plaintiff’s allegations fail to demonstrate imminent danger of serious
18
     physical injury at the time of filing. Plaintiff alleges that over the course of approximately two years,
19
     he was denied adequate medical treatment for various conditions at four different prison facilities. More
20
     specifically, Plaintiff contends that from June 5, 2017, Defendants have neglected the severity of the
21
     varicose veins in his legs and neglected the severity of his lower back spasms and left should pains.
22
     Since October 2017, Defendants have neglected Plaintiff’s vision requirements altering his abilities to
23
     litigate state and federal cases, and since September 2019, Defendants neglected Plaintiff’s possible
24
     hearing lose concerns. (Compl. at 6-7.) Plaintiff’s allegations fail to plausibly demonstrate that his
25
     physical conditions and alleged lack of medical treatment present an imminent and dangerous threat to
26
     his health. “Vague and conclusory assertions regarding withheld medical treatment are insufficient to
27
     satisfy the imminent danger standard.” Manago v. Gonzalez, No. 1:11-cv-01269-GBC (PC), 2012 WL
28

                                                           2
        Case 1:20-cv-01317-DAD-SAB Document 6 Filed 09/18/20 Page 3 of 3



1    439404, at *2 (E.D. Cal. Feb. 9, 2012), vacated June 20, 2012 (on grounds that erroneous gang validation

2    put prisoner at imminent risk from documented enemies) (citations omitted). Accordingly, the imminent

3    danger exception to § 1915(g)’s three-strikes provision cannot and does not apply here.

4                                                          II.

5                                CONCLUSION AND RECOMMENDATIONS

6             Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a District

7    Judge to this action.

8             Further, for the reasons explained above, it is HEREBY RECOMMENDED that:

9             1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2.) be denied; and

10            2.      Plaintiff be required to pay the $400.00 filing fee within thirty (30) days of service of the

11                    Court’s order adopting these Findings and Recommendations.

12            These Findings and Recommendations will be submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

14   after being served with these Findings and Recommendations, Plaintiff may file written objections

15   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

16   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

17   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

18   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
20   IT IS SO ORDERED.

21   Dated:        September 17, 2020
22                                                        UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                           3
